1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 VILLAGE OF RUIDOSO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 31,148

10 LOGAN GARRISON,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
13 James Waylon Counts, District Judge

14 Bryant, Schneider-Cook Law Firm, P.A.
15 Daniel A. Bryant
16 Ruidoso, NM

17 for Appellee

18 Logan Garrison
19 Ruidoso, NM

20 Pro Se Appellant

21                                 MEMORANDUM OPINION

22 VANZI, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.



5       IT IS SO ORDERED.



6                                        __________________________________
7                                        LINDA M. VANZI, Judge


8 WE CONCUR:



 9 _________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 RODERICK T. KENNEDY, Judge




                                           2